DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments and remarks filed 05/09/2022 have been acknowledged.
Response to Arguments
Applicant’s arguments, filed 05/09/2022, with respect to the rejection of the claims under 35 U.S.C. 103 have been fully considered and are persuasive.
Regarding claims 1 and 19, the examiner notes that Specht teaches the limitations “collecting ultrasound information of a subject region […] and sound speed information including propagation speeds of the ultrasound pulses interacting with the subject region” and “calculating, from the sound speed information, a mean propagation speed of the ultrasound pulses interacting with the subject region” (see [0114]). However, the examiner acknowledges that Specht does not teach “generating, from the sound speed information, a sound speed map of the propagation speeds of the ultrasound pulses interacting with the subject region; and “automatically and selectively adjusting gain of different portions of the one or more B-mode ultrasound images in proportion to each portion’s variation from the mean propagation speed according to the sound speed map to produce one or more contrast-enhanced B-mode ultrasound images”.
Furthermore, the examiner acknowledges that the secondary reference of Berger teaches that an ultrasound system provides various user controls (see [0034]) which control the gain in the whole image. Therefore, Berger does not teach “automatically and selectively adjusting gain of different portions of the one or more B-mode ultrasound images according to the sound speed map to produce one or more contrast-enhanced B-mode ultrasound images”.
The examiner notes that Duric et al. US 20160038123 A1 “Duric” teaches “generate(ing), from the sound speed information, a sound speed map of the propagation speeds of the ultrasound pulses interacting with the subject region” (“Block S140 recites: generating, from the set of acoustic signals, at least one of a sound speed map and an attenuation map of the volume of tissue” [0026] and “Similar to Block S130, in variations of Block S140 comprising generation of a sound speed map (Is), the sound speed map is preferably based upon processing of through-transmission signals of the set of acoustic signals, which are received in Blocks S110 and S120 in addition to backscattered signals from the volume of tissue. Preferably, generation of the sound speed map (Is), includes generating a set of 2D slices representing sound speed, wherein each slice in the set of 2D slices represents a distribution of a sound speed parameter (e.g. a speed of sound at each of a set of regions within the volume of tissue) within the tissue” [0027]. Therefore, the method performs the step of generating a sound speed map of the propagation speeds of the ultrasound pulsed interacting with the subject region.).
However, Duric does not teach “automatically and selectively adjusting gain of different portions of the one or more B-mode ultrasound images in proportion to each portion’s variation from the mean propagation speed according to the sound speed map to produce one or more contrast-enhanced B-mode ultrasound images”.
Therefore, the examiner acknowledges that the prior art references of record, both alone and in combination do not teach of suggest all of the features of the amended claims 1 and 19, specifically with respect to the limitation “automatically and selectively adjusting gain of different portions of the one or more B-mode ultrasound images in proportion to each portion’s variation from the mean propagation speed according to the sound speed map to produce one or more contrast-enhanced B-mode ultrasound images”.
Regarding claim 7, the examiner acknowledges that the prior art references of record do not teach “wherein generating the sound speed map comprises generating a plurality of sound speed maps for multiple frames of ultrasound information and compounding the plurality of sound speed maps to produce the sound speed map”.
Regarding claim 13, the examiner acknowledges that the prior art references of record do not teach “wherein automatically adjusting further comprises either or both coloring the portions of the one or more B-mode ultrasound images and changing one or more brightness levels in the portions” in addition to modifying gain as recited in claim 1.
Regarding claim 14, the examiner acknowledges that the prior art references of record do not teach “wherein automatically adjusting comprises automatically increasing the gain in the portions where the propagation speeds are higher according to the sound speed map than the mean propagation speed and automatically decreasing the gain in the portions where the propagation speeds according to the sound speed map are less than the mean propagation speed”.
Regarding newly added claims 25 and 26, the examiner acknowledges that the prior art references of record to not teach “wherein the sound speed map has a lower resolution than the one or more B-mode ultrasound images” (Claim 25) or “wherein the reflectivity information and sound speed information are derived from the same ultrasound pulsed in response to the subject region including a first amount of motion, and wherein the reflectivity information and sound speed information are derived from different ultrasound pulses in response to the subject region including a second amount of motion, wherein the first amount of motion is greater than the second amount of motion”.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The primary reason for allowance of the claims is the amendment to claims 1 and 19 to include the limitation “automatically and selectively adjusting gain of different portions of the one or more B-mode ultrasound images in proportion to each portion’s variation from the mean propagation speed according to the sound speed map to produce one or more contrast-enhanced B-mode ultrasound images”.
The examiner acknowledges that the prior art references of record both alone and in combination to not teach this limitation. Furthermore, an updated search was conducted in which no prior art references were found to teach the claimed limitation. 
Regarding claim 7, the examiner acknowledges that the prior art references of record do not teach “wherein generating the sound speed map comprises generating a plurality of sound speed maps for multiple frames of ultrasound information and compounding the plurality of sound speed maps to produce the sound speed map”. Furthermore, an updated search was conducted in which no prior art references were found to teach the claimed limitation.
Regarding claim 13, the examiner acknowledges that the prior art references of record do not teach “wherein automatically adjusting further comprises either or both coloring the portions of the one or more B-mode ultrasound images and changing one or more brightness levels in the portions” in addition to modifying gain as recited in claim 1. Furthermore, an updated search was conducted in which no prior art references were found to teach the claimed limitation.
Regarding claim 14, the examiner acknowledges that the prior art references of record do not teach “wherein automatically adjusting comprises automatically increasing the gain in the portions where the propagation speeds are higher according to the sound speed map than the mean propagation speed and automatically decreasing the gain in the portions where the propagation speeds according to the sound speed map are less than the mean propagation speed”. Furthermore, an updated search was conducted in which no prior art references were found to teach the claimed limitation.
Regarding newly added claims 25 and 26, the examiner acknowledges that the prior art references of record to not teach “wherein the sound speed map has a lower resolution than the one or more B-mode ultrasound images” (Claim 25) or “wherein the reflectivity information and sound speed information are derived from the same ultrasound pulsed in response to the subject region including a first amount of motion, and wherein the reflectivity information and sound speed information are derived from different ultrasound pulses in response to the subject region including a second amount of motion, wherein the first amount of motion is greater than the second amount of motion”. Furthermore, an updated search was conducted in which no prior art references were found to teach the claimed limitation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN E SEBASTIAN whose telephone number is (571)272-6190. The examiner can normally be reached Mon.- Fri. 7:30-4:30 (Alternate Fridays Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/K.E.S. /Examiner, Art Unit 3793                                                                                                                                                                                                        

/JOSEPH M SANTOS RODRIGUEZ/Primary Examiner, Art Unit 3793